356 S.W.3d 883 (2012)
Allean HELM-BELL, Appellant,
v.
CITY OF MOLINE ACRES and Division of Employment Security.
No. ED 96709.
Missouri Court of Appeals, Eastern District, Division Three.
January 17, 2012.
Allean Helm-Bell, St. Louis, MO, Appellant pro se.
City of Moline Acres, St. Louis, MO, Respondent pro se.
Jeannie D. Mitchell, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Allean Helm-Bell ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying her petition for unemployment benefits. Claimant argues the Commission erred in finding she committed misconduct by bringing a visitor into a restricted area.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).